Hathaway, J.
A writ of certiorari is grantable only at the discretion of the court. Cushing v. Gray et. al., 23 Maine R., 9; Inhabitants of Waterville, petitioners, 31 Maine R., 506; Rand v. Tobie, 32 Maine R., 450; Dyer v. Small et. al., 33 Maine R., 273; Inhabitants of West Bath, petitioners, 36 Maine R., 74.
The petition is improperly before us. The hearing and determination should have been at Nisi Prius.
It was not included in the enumeration of subjects to be considered by this court, as matters of law, in the statute of 1852, chap. 246, sec. 8, nor in the last revision of the statutes, chap. 77, sec. 17.

Dismissed from the Law Docket.